Citation Nr: 1706223	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  07-09 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1972.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In rating decisions of October 1972 and December 1996, the RO denied entitlement to service connection for a chronic foot disorder, specifically, pes planus. In a subsequent rating decision of July 2000, the RO denied entitlement to service connection for arthritis. Finally, in a rating decision of November 2001, the RO once again denied entitlement to service connection for a chronic foot disorder, specifically, pes planus, as well as for arthritis. All of the aforementioned rating decisions subsequently became final.  

In September 2012, the Veteran appeared at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In a decision of October 2013, the Board found that new and material evidence had, in fact, been received sufficient to reopen the Veteran's previously denied claim for service connection for arthritis and a bilateral foot disorder (to include pes planus).  At that same time, the Board remanded for additional development the issues of entitlement to service connection for arthritis and a bilateral foot disorder (including pes planus) on a de novo basis.  

In October 2015, the Board again remanded the Veteran's claim for additional development. 

In a rating decision of July 2016, the RO granted entitlement to service connection for pes planus (claimed as bilateral foot condition). Accordingly, this issue, is no longer before the Board.

The Veteran's claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDING OF FACT

Arthritis was not shown in service or for many years thereafter and is unrelated to service.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Pursuant to the Board's October 2015 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a VA examination and opinion which was responsive to the questions asked of the examiner, and issued a supplemental statement of the case in July 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's October 2015 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service. Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran appeals the denial of entitlement to service connection for arthritis. He contends that his arthritis manifested in service. After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claim. 

Regarding the Veteran's claim for service connection for arthritis, the Board notes that, at the time of the aforementioned rating decision in July 2000, it was noted that there was no record of arthritis showing a chronic disability subject to service connection. Moreover, service treatment records covering the period from June 1968 to August 1972 were negative for complaints, treatment for, or any diagnosis of arthritis.

At the time of a subsequent rating decision denying entitlement to service connection for arthritis in November 2001, it was once again noted that there was no record of arthritis showing a chronic disability subject to service connection. In that regard, service treatment records showed no evidence of arthritis. Moreover, radiographic studies of specific joints conducted in service were negative for the presence of arthritis.

The Board acknowledges that the Veteran has received VA treatment since 1994. These VA treatment records show continuing treatment for arthritis of a number of joints, including the Veteran's cervical spine, hip, and left shoulder, beginning around 2002. The Board observes that arthritis is considered a chronic disease. See 38 C.F.R. § 3.309(a). 

In September 2012, the Veteran testified that he was first diagnosed with arthritis soon after discharge from service in 1972, with pain in his legs and feet. He stated that he was not treated for arthritis while in service. The Veteran also complained of arthritis pain in multiple joints, including his back, legs, and left arm or shoulder.

The Veteran was afforded a VA examination in March 2014, but the examiner could not provide an opinion regarding the Veteran's claimed arthritis because the examiner did not have full access to the Veteran's VA treatment records. 

A subsequent addendum opinion was obtained in June 2014. The examiner reported that the Veteran's record did not show arthritis occurring in service through x-rays of various joints over time. The examiner opined that the Veteran's arthritis in multiple joints is less likely as not incurred in or caused by service "because the evidence of record does not support this."

Pursuant to the Board's October 2015 remand, the Veteran was afforded an additional VA orthopedic examination in January 2016. Based on review of the Veteran's electronic claims file, the history provided and examination findings, the examiner diagnosed the Veteran with degenerative arthritis of the neck, shoulder and hip. The examiner then opined the claimed conditions were less likely than not (less than 50% probability) incurred in or caused by service. The examiner explained there is no imaging or progress notes documenting evaluation of neck, shoulder, or hips from 1994 to 2002. The examiner noted that a 2002 cervical x-ray demonstrated findings likely consistent with mild degenerative disc disease with normal vertebral height and alignment. A 2005 x-ray noted bilateral hip with mild degenerative arthritis. A 2010 x-ray noted bilateral shoulder with mild arthritis as well. The examiner stated that more recent x-rays indicated that degenerative arthritis of the neck, shoulder, and hip have all advanced. 

The examiner reported that the Veteran's service treatment records noted no condition, diagnosis, or treatment of neck, shoulder, or hip during time of service and through discharge in 1972. The examiner remarked that there are no additional medical records available or provided by the Veteran from his time of separation in 1972 to VA records that began in 1994. The examiner reported there was a significant time of initial evidence of arthritis and initial evidence of mild arthritis was first noted 40 years after separation. The examiner reported if arthritis was due to the repetitive stresses of service training and duty activities, the examiner opined it is more likely than not that signs and x-ray evidence of arthritis would have manifested earlier. The examiner acknowledged that the Veteran has developed degenerative arthritis of the neck, bilateral hips, bilateral shoulders. However, the examiner concluded that "based on available evidence and late presentation over 40 years after separation [the Veteran's arthritis] is at least as likely as not due to natural progression than service related events."

As an initial matter, the Board notes that there is no evidence showing that the Veteran's arthritis was compensably disabling within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). Although the Veteran reports having received VA treatment for his back soon after discharge, no VA treatment records are available until 1994. Additionally, it appears that the earliest date that the Veteran was diagnosed with any form of arthritis was around 2002, nearly 30 years after service. Thus, there is no evidence of a continuity of symptomatology since service, nor is there other showing that his arthritis of multiple joints is related to service. Walker, 708 F.3d at 1338-40.

In light of the above, the Board determines that a preponderance of the evidence shows that the Veteran's arthritis was not incurred in or aggravated by service. The Board finds the reasoning of the January 2016 VA examiner to be highly probative as the examiner indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding the onset of his arthritis. The January 2016 examiner indicated that there was a significant amount of time between discharge and initial evidence of arthritis. These post-service reports of arthritis were not noted until the period of 2002 through 2012, which was over 30 years after separation from service. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of  symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder). Given the above evidence and significantly late presentation of arthritis, the January 2016 examiner stated that the Veteran's arthritis of multiple joints was likely due to natural progression rather than any service related event.

In sum, the most probative evidence of record is against showing that the Veteran's arthritis of multiple joints is related to service. In making this decision the Board notes that the Veteran is competent to report arthritis pain and the circumstances surrounding such. The Board also acknowledges the lay evidence asserting that the Veteran's arthritis started while in service or soon after discharge. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's arthritis of multiple joints, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for arthritis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


